


109 HR 6424 IH: Save Affordable Housing and Health

U.S. House of Representatives
2006-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6424
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2006
			Mr. Gary G. Miller of
			 California (for himself and Mr. Frank of
			 Massachusetts) introduced the following bill; which was referred to
			 the Committee on Financial
			 Services
		
		A BILL
		To increase the Federal Housing Administration mortgage
		  commitment level for fiscal year 2007 to carry out the purposes of sections 238
		  and 519 of the National Housing Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Save Affordable Housing and Health
			 Care Facilities Act of 2006.
		2.Congressional
			 findingsThe Congress finds
			 that—
			(1)the Federal Housing Administration (FHA)
			 programs in the General Insurance/Special Risk Insurance (GI/SRI) Fund provide
			 financing for a wide range of activities, including home equity conversion
			 mortgages for the elderly, condominiums, apartments, health care facilities,
			 and hospitals;
			(2)the volume of
			 activity in these programs is traditionally heavy in the last few months of a
			 calendar year and has been particularly high this year due to continued low
			 interest rates and a large demand by seniors for mortgages that will allow them
			 to access the equity in their homes;
			(3)the Department of Housing and Urban
			 Development (HUD) has indicated that the commitment authority for the programs
			 in this Fund may be exhausted if the continuing appropriations resolution for
			 fiscal year 2007 makes available only a prorated portion of the amounts that
			 were made available for the programs for 2006;
			(4)if
			 the commitment authority is exhausted, HUD will be forced to shut down the
			 programs in the GI/SRI Fund until additional commitment authority is approved
			 by the Congress;
			(5)the FHA home
			 equity conversion mortgage insurance program is virtually the only program
			 available that allows seniors to draw funds from the equity in their homes to
			 pay other bills and to remain in their homes with adequate protections;
			(6)the FHA
			 multifamily housing mortgage insurance programs provide for the construction
			 and rehabilitation of critically needed affordable housing while also producing
			 construction jobs, and shutting down these programs will result in delays of
			 construction that may make some of these projects infeasible due to rising
			 construction costs;
			(7)the FHA hospital mortgage insurance program
			 is a major source of financing for community hospitals as well as larger city
			 hospitals that need to refinance or rehabilitate their properties;
			(8)the FHA mortgage
			 insurance programs for nursing homes and assisted living facilities are
			 virtually the only vehicles for the rehabilitation of these properties, which
			 is vital to the elderly individuals living there;
			(9)increasing the
			 commitment ceilings for the GI/SRI Fund would not cost the Government
			 additional funds but would actually generate additional revenue for the
			 Treasury; and
			(10)the programs that
			 would otherwise be shut down pay for their own costs through the collection by
			 the FHA of mortgage insurance premiums.
			3.Increase in
			 General Insurance and Special Risk Insurance commitment authorityNotwithstanding section 101 of the
			 Continuing Appropriations Resolution, 2007 (Division B of Public Law 109–289;
			 120 Stat. 1311), the maximum dollar amount limitation on commitments to
			 guarantee loans to carry out the purposes of sections 238 and 519 of the
			 National Housing 10 Act (12 U.S.C. 1715z–3 and 1735c) shall be continued for
			 fiscal year 2007 at a rate for operations not exceeding $45,000,000,000.
		4.Increase in home
			 equity conversion mortgage insurance authoritySection 255(g) of the National Housing Act
			 (12 U.S.C. 1715z–20(g)), as amended by section 131 of Division B of the
			 Continuing Appropriations Resolution, 2007 (120 Stat. 1316), is amended by
			 striking 275,000 and inserting 300,000.
		
